Ogden, J.
This is an appeal from the district court, sitting in probate matters, wherein the appellee, as administrator on the estate of P. H. Noble, deceased, filed Ms final exhibit and account of the estate, and asked that the same be approved by the court, and that he be discharged from any further responsibility in the *693premises. The heirs of P. H. Noble protested against the approval of the exhibit of the administrator, claiming that the same was not a correct statement of the moneys collected by the administrator; and charging that through his negligence in collecting claims due the estate, and the want of care in attending to the interest of the same, the estate had been greatly damaged. They further claim that the administrator had, for a long time, used the money belonging to said estate as his own money, and that therefore he should be compelled to pay interest on the same for the full time the money was so held and used. The whole matter was submitted to the court, and a judgment and decree were entered up approving the final statement of the administrator, and discharging him from any further administration ; to which judgment and decree the heirs excepted, and gave notice of an appeal, and now ask a reversal of that judgment by this court.
There is no assignment of errors, and we are left to discover the same by an inspection- of the record. The final statement and account of the administrator appear to be full ánd correct, so far as the statement of facts shows; and we have been unable to discover any cause for disturbing the judgment of the district court. In their brief, appellants complain that the administrator was chargeable with neglect in not collecting a balance due on an undated note; but we think he fully explained the reason why the same was not collected, and that he had used all the diligence he could have done had the note been his individual property; and that was all Section 154 of the present probate law required of him, and we are most clearly of the opinion, that the judgment of the district court was correct in not holding him individually responsible for the amount of that note, not collected, and which he had been advised *694could not be collected, without proof which he had been unable to find.
Section 173 of the probate law of 1870 provides, “that the court shall exercise equitable control in making the executor or administrator accountable for interest accruing to the estate.” It appears from the record that the court did exercise that power, and charged the administrator with one hundred dollars, as interest for moneys he had held in his hands; and believing that power was equitably exercised, we are disinclined to disturb the judgment on that ground; and there being no other objections made to the judgment, the same is affirmed.
Affirmed.